Title: From James Madison to the Senate, 6 March 1809
From: Madison, James
To: Senate


March 6. 1809
To the Senate of the United States.
I nominate Robert Smith now Secretary of the Navy to be Secretary of State.
William Eustis of Massachusetts to be Secretary of War.
John Quincey Adams of Massachusetts to be Minister Plenipotentiary to the court of St. Petersburg.
Thomas Sumpter Junr. of South Carolina to be Minister Plenipotentiary to the court of Rio Jeneiro.
Henry Hill of New York to be consul at St. Salvador in Brazil.
David Holmes of Virginia to be Governor of the Mississippi Territory.
John Boyle of Kentucky to be Governor of the Illinois Territory.
Nathaniel Pope of Louisiana Territory to be Secretary of the Illinois Territory.
Francis Xavier Martin of North Carolina to fill the Vacancy produced by the resignation of Bryan Bruin a Judge of the Mississippi Territory.
Obadiah Jones of Georgia, Jesse B. Thomas of the Illinois Territory, & Alexander Stuart of Virginia to be Judges of the Illinois Territory. Thomas Nelson Collector & Inspector of the Port of York in Virginia to be commissioner of Loans for the State of Virginia.
James Madison
